Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/838,139, and Amendment filed on 12/23/2020. Claims 1-15 have been previously canceled.  Claims 16 and 35 have been amended.  Claims 16-35 remain pending in the application.
2.  Objection the specification has been withdrawn based on Applicant’s amendment.
	3.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.  Claims 16, 18-23, 25 and 30-34 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by McIntyre et al. (U.S. Pub. No.: 20150070713).
6.  As to claim 16 McIntyre describes a method for configuring a lithographic apparatus (¶ 9), the method comprising:
determining a focus setting (based on a known change in the critical dimension of the aberration sensitive image, the amount of defocus for a lithography tool may be determined; an optimum defocus value (focus setting) for the lithography tool may be determined - ¶¶ 31-35) based on a measurement on a structure on a substrate (once the substrate is patterned using the production mask, the pit 202 generates the aberration sensitive pillar; using, for example, a SEM, the diameter of the pillar corresponding to the defocus value of `-25 nm` is determined - ¶¶ 34-35), wherein the substrate has been exposed by the lithographic apparatus (the pattern may be exposed with multiple dose and defocus values to map out the full topography of the defocus-sensitive image in resist - ¶¶ 32-34) at an aberration setting associated with an enhanced sensitivity of the measurement on the structure to variations of the focus setting (the pit 202 introduces a phase shift in the illumination signal that also generates an aberration sensitive image on the photoresist; for example, for an aberration such as focus variations (i.e., defocus), the physical dimensionality of the aberration sensitive image generated by the pit 202 changes with different defocus the aberration setting introducing an aberration other than or in addition to focus (Fig. 2B illustrates a plan view of exemplary aberration sensitive images created by the aberration monitor (i.e., pit 202) of Fig. 2A during calibration; if ten measurements are taken, ten different focus settings on the wafer may be exposed during calibration; typically, a focus-exposure matrix may be exposed to obtain images from multiple doses as well as defocus settings/values (other than or in addition to focus) - ¶¶ 32- 34); and
configuring the lithographic apparatus for patterning a plurality of substrates based on the determined focus setting (prior to patterning a substrate, the lithography tool is set to its determined optimum defocus value - ¶¶ 35, 61-62).
7.  As to claims 18-23, 25, 30-34 McIntyre recites:
Claim 18 The method, wherein a metric is defined that is representative for a deviation of the determined focus setting from a target focus setting (¶¶ 50-53; 59);
Claim 19 The method, wherein the structure comprises two features and the metric is based on a first metric associated with a first feature comprised within the structure and a second metric associated with a second feature comprised within the structure (¶¶ 50-53; 59);
Claim 20 The method, wherein the structure is a focus target (¶¶ 34; 51; 60-61);
Claim 21 The method, wherein the structure comprises two features (¶¶ 50-52);
Claim 22 The method, wherein the structure is a product structure (¶¶ 51-56; 58-62);
Claim 23 The method, wherein the configuring the lithographic apparatus further comprises setting a further aberration setting different from the aberration setting associated with the enhanced sensitivity of the measurement to variations of the focus setting (¶¶ 34-35; 41-42);
Claim 25 The method, wherein the measurement is based on analysis of an image of the structure on the substrate acquired by a metrology tool based on electron beam imaging (¶¶ 61-62);
Claim 30 The method, wherein the measurement is performed on a plurality of focus targets on one or more substrates (¶¶ 34-35; 41-42);
Claim 31 The method, wherein the determining of the focus setting further includes establishing a temporal behavior of the focus setting during patterning the plurality of substrates (¶¶ 34-35; 41-42);
Claim 32 The method, further comprising patterning of the plurality of substrates, wherein the focus setting is dynamically adjusted during the patterning of the plurality of substrates (¶¶ 34-35; 41-42; 61-62);
Claim 33 The method, wherein the configuring of the lithographic apparatus is based on the determined focus setting and additional data (¶¶ 34-35; 41-42; 61-62);
Claim 34 The method, wherein the additional data comprises one or more selected from: leveling data, substrate geometry data, alignment data, aberration data, and/or reticle data (¶¶ 10-11; 31-32; 34-35; 39; 42; 50-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 17, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Littau et al. (U.S. Patent 6,429,930).
With respect to claims 17, 24 and 26 McIntyre does not explicitly describe the method, wherein the aberration setting is associated with an introduction of astigmatism, the measurement is based on analysis of a diffraction pattern of the structure and on scatterometry.
As to claims 17, 24 and 26 Littau in combination with McIntyre discloses:
Claim 17 The method, wherein the aberration setting is associated with an introduction of astigmatism (Abstract; col.10, ll.4-16; col.13, ll.23-43);
Claim 24 The method, wherein the measurement is based on analysis of a diffraction pattern of the structure (col.3, ll.42-61; col.4, ll.1-53; col.6, ll.65-67; col.7, ll.1-22; col.9, ll.6-36; col.10, ll.39-67; col.11, ll.1-18);
Claim 26 The method, wherein the measurement is based on scatterometry (col.8, ll.27-67; col.9, ll.1-5; col.13, ll.44-67; col.14, ll.1-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Littau’s teaching regarding the method, wherein the aberration setting is associated with an introduction of .
9.  Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Gould et al. (U.S. Pub. No.: 20060265098).
With respect to claims 27-29  McIntyre does not explicitly describe the method, wherein the plurality of substrates pertain to one or more lots of substrates associated with a volume manufacturing process.
	As to claims 27-29 Gould in combination with McIntyre recites:
Claim 27 The method, wherein the plurality of substrates pertain to one or more lots of substrates (Abstract; ¶¶ 5; 25; 40; 50; 54; 60; 84; 87-89);
Claim 28 The method, wherein the one or more lots of substrates are associated with a volume manufacturing process (¶¶ 40; 46);
Claim 29 The method, wherein the measurement is performed on a structure on one or more substrates pertaining to a send-ahead lot (¶¶ 8; 29-31; 81-82).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Gould’s teaching regarding the method, wherein the plurality of substrates pertain to one or more lots of substrates associated with a volume manufacturing process to modify McIntyre’s invention by .
10.  Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre.
	As to claim 35 McIntyre describes a photolithography tool (¶ 25) for:
determining a focus setting (based on a known change in the critical dimension of the aberration sensitive image, the amount of defocus for a lithography tool may be determined; an optimum defocus value (focus setting) for the lithography tool may be determined - ¶¶ 31-35) based on a measurement on a structure on a substrate (once the substrate is patterned using the production mask, the pit 202 generates the aberration sensitive pillar; using, for example, a SEM, the diameter of the pillar corresponding to the defocus value of `-25 nm` is determined - ¶¶ 34-35), wherein the substrate has been exposed by the lithographic apparatus (the pattern may be exposed with multiple dose and defocus values to map out the full topography of the defocus-sensitive image in resist - ¶¶ 32-34) at an aberration setting associated with an enhanced sensitivity of the measurement on the structure to variations of the focus setting (the pit 202 introduces a phase shift in the illumination signal that also generates an aberration sensitive image on the photoresist; for example, for an aberration such as focus variations (i.e., defocus), the physical dimensionality of the aberration sensitive image generated by the pit 202 changes with different defocus the aberration setting introducing an aberration other than or in addition to focus (Fig. 2B illustrates a plan view of exemplary aberration sensitive images created by the aberration monitor (i.e., pit 202) of Fig. 2A during calibration; if ten measurements are taken, ten different focus settings on the wafer may be exposed during calibration; typically, a focus-exposure matrix may be exposed to obtain images from multiple doses as well as defocus settings/values (other than or in addition to focus) - ¶¶ 32- 34); and
configuring the lithographic apparatus for patterning a plurality of substrates based on the determined focus setting (prior to patterning a substrate, the lithography tool is set to its determined optimum defocus value - ¶¶ 35, 61-62).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 35 McIntyre discloses all steps for configuring the lithographic apparatus.  However, McIntyre does not explicitly describes that configuring the lithographic apparatus performed using a non-transitory computer program product comprising machine-readable instructions that executed by a processor system.  It would have been obvious to a person of ordinary skills in the art before effective filing 




Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851